Summary - MyCase                                                         Page 1 of 3
  Case 3:20-cv-00183-RLY-MPB Document 1-1 Filed 08/12/20 Page 1 of 17 PageID #: 4


                       This is not the official court record. Official records of court proceedings may only be
                       obtained directly from the court maintaining a particular record.


  Phyllis Sharum v. Nelu Danciu, Apollo Express, LLC
  Case Number               14C01-2007-CT-000413

  Court                     Daviess Circuit Court

  Type                      CT - Civil Tort

  Filed                     07/17/2020

  Status                    07/17/2020 , Pending (active)


  Parties to the Case
  Defendant Danciu, Nelu
      Address             1420 Ridge Road
                          Lawrenceville, GA 30043
      Attorney            Paul Thomas Belch
                          #1853349, Retained
                          Travelers Staff Counsel
                          280 East 96th Street
                          Suite 325
                          Indianapolis, IN 46240
                          317-818-5111(W)

  Defendant Apollo Express, LLC
      Address             Truck Process Agents of America
                          Pamela Warner, 306 E. Columbia St.
                          Attica, IN 47918
      Attorney            Paul Thomas Belch
                          #1853349, Retained
                          Travelers Staff Counsel
                          280 East 96th Street
                          Suite 325
                          Indianapolis, IN 46240
                          317-818-5111(W)

  Plaintiff     Sharum, Phyllis
      Address             5041 S. 100 East
                          Washington, IN 47501
      Attorney            Brad Smith
                          #2278347, Retained
                          104 Franklin Road
                          Bloomington, IN 47404
                          812-332-9451(W)


  Chronological Case Summary
  07/17/2020 Case Opened as a New Filing




https://public.courts.in.gov/mycase                                                                               8/12/2020
Summary - MyCase                                                         Page 2 of 3
  Case 3:20-cv-00183-RLY-MPB Document 1-1 Filed 08/12/20 Page 2 of 17 PageID #: 5


   07/17/2020          Complaint/Equivalent Pleading Filed
                 Complaint

                 Filed By:              Sharum, Phyllis
                 File Stamp:            07/17/2020

   07/17/2020          Appearance Filed
                 Appearance

                 For Party:             Sharum, Phyllis
                 File Stamp:            07/17/2020

   07/17/2020          Subpoena/Summons Filed
                 Summons Danciu

                 Filed By:              Sharum, Phyllis
                 File Stamp:            07/17/2020

   07/17/2020          Subpoena/Summons Filed
                 Summons Apollo Express

                 Filed By:              Sharum, Phyllis
                 File Stamp:            07/17/2020

   08/12/2020          Appearance Filed
                 Appearance

                 For Party:             Danciu, Nelu
                 For Party:             Apollo Express, LLC
                 File Stamp:            08/12/2020

   08/12/2020          Notice to Court Filed
                 Notice of Defendants' Removal of Cause to Federal Court

                 Filed By:              Danciu, Nelu
                 Filed By:              Apollo Express, LLC
                 File Stamp:            08/12/2020


  Financial Information
  * Financial Balances reflected are current representations of transactions processed by the Clerk’s Office. Please note that any
    balance due does not reflect interest that has accrued – if applicable – since the last payment. For questions/concerns regarding
    balances shown, please contact the Clerk’s Office.

  Sharum, Phyllis
  Plaintiff

              Balance Due (as of 08/12/2020)
              0.00

              Charge Summary
                Description                                                          Amount            Credit           Payment
                Court Costs and Filing Fees                                          157.00            0.00             157.00

              Transaction Summary
                Date               Description                                       Amount
                07/17/2020         Transaction Assessment                            157.00
                07/17/2020         Electronic Payment                                (157.00)



                             This is not the official court record. Official records of court proceedings may only be
                             obtained directly from the court maintaining a particular record.




https://public.courts.in.gov/mycase                                                                                              8/12/2020
Summary - MyCase                                                         Page 3 of 3
  Case 3:20-cv-00183-RLY-MPB Document 1-1 Filed 08/12/20 Page 3 of 17 PageID #: 6




https://public.courts.in.gov/mycase                                        8/12/2020
Case 3:20-cv-00183-RLY-MPB Document 1-1 Filed 08/12/20 Page 4 of 17 PageID #: 7
Case 3:20-cv-00183-RLY-MPB Document 1-1 Filed 08/12/20 Page 5 of 17 PageID #: 8
Case 3:20-cv-00183-RLY-MPB Document 1-1 Filed 08/12/20 Page 6 of 17 PageID #: 9
Case 3:20-cv-00183-RLY-MPB Document 1-1 Filed 08/12/20 Page 7 of 17 PageID #: 10
Case 3:20-cv-00183-RLY-MPB Document 1-1 Filed 08/12/20 Page 8 of 17 PageID #: 11
Case 3:20-cv-00183-RLY-MPB Document  1-1 Filed 08/12/20
                            14C01 -2007-CT-00041 3      Page 9 of 17 PageID  #: 7/1
                                                                          Filed: 127/2020 3:18 PM
                                                                                                                          Clerk
                                                  Daviess Circuit Court                                 Daviess County, Indiana




                                          APPEARANCE FORM (CIVIL)
                                                      Initiating Party




              CAUSE NO:

   1.         Name   of ﬁrst   initiating party               Phyllis K.        Sharum
                                                              5041 S 100 East
                                                              Washington, IN 47501


   2.         Telephone 0f pro se      initiating party       NA

   3.         Attorney information (as applicable             Bradford         J.   Smith #22783—47
              for service   0f process)                       Ken Nunn Law Ofﬁce
                                                              104 South Franklin Road
                                                              Bloomington, IN 47404
                                                              PHONE:                  812 332-9451
                                                              FAX:                    812 331-5321
                                                              Email: bj smith@kennunn.com



   4.         Case type requested                             CT   (Civil Tort)



   5.         Will accept   FAX service                       YES

   6.         Are there   related cases                       NO

   7.         Additional information required by
              State or Local Rules



   Continuation 0f Item        1   (Names of initiating       NAME:
   parties)                                                   NAME:

   Continuation of Item 3 (Attorney information
   as applicable for service 0f process)



                                                           s/Bradford     J.   Smith
                                                          Attorney—at-Law
                                                          (Attorney information         shown above.)
    Case 3:20-cv-00183-RLY-MPB Document 1-1 Filed 08/12/20
                                14co1 -2007-CT-00041 3     Page 10 of 17 PageID  #:7/17/2020
                                                                             Filed: 13       3:18 PM
                                                                                                                                                                               Clerk
                                                                Daviess Circuit Court                                                                       Daviess County, Indiana


                                  CIRCUIT AND SUPERIOR COURTS FOR THE COUNTY OF DAVIESS
                                                        STATE OF INDIANA
                                                 COURTHOUSE, 200 E. WALNUT STREET
                                                    WASHINGTON, INDLANA 47501
                                                         TELEPHONE: 812 254-8664

PHYLLIS SHARUM,                      Plaintiff

         VS.                                                                          N0.
NELU DANCIU AND
APOLLO EXPRESS, LLC, Defendants

                                                                     SUMMONS
The State 0f Indiana t0 Defendant: Apollo Express, LLC, Truck Process Agents 0f America,                         Inc.,    Pamela Warner 306 E
Columbia St., Attica, IN 4791 8; DOT 0001451524

         You have been          sued by the person(s) named   "plaintiff" in the court stated above.


        The nature 0f the suit against you is stated in the complaint which is            attached t0 this document.                 It   also states the
demand which the plaintiff has made and wants from you.

         You must answer the     complaint in writing, by you 0r your attorney, within Twenty (20) days, commencing the day after
you receive       summons, 0r judgment Will be entered against you for What the plaintiff has demanded. You have twenty—three
               this
(23) days to   answer if this summons was received by mail. Such Answer Must Be Made In Court.

         If you have a claim for relief against the plaintiff arising from the same transaction 0r occuqeﬂtﬂgyopgnust assert                                         it   in
your wn'tten answer.                                                                                 F‘q‘lﬁ?
                                                                                                  S.          Lu}. ,
                                                                                                     [a--*
        7/17/2020                                                           "a:   .                     -:g$‘:¢:
Date:                                                                     gathmi—Hm‘          '

                                                                                                            ..                                :95.
                                                                                                                                                 ,J          '7;


                                                                           CLERK, DAVIESS CIRCEIﬁs
                                                                                                           EB
                                                                                                                 giuglﬁm                    Oﬂg g
BRADFORD J. SMITH, #22783-47                                                                                         u.                                         '5
KEN NUNN LAW OFFICE                                                                                         11;,          *_                       _.-       i.


104 SOUTH FRANKLIN ROAD                                                                                          {3,
                                                                                                                                      ".               g“
                                                                                                                                                            3
BLOOMINGTON, 1N         47404                                                                                       “r;          -            ?-
                                                                                                                         “I                        ‘
TELEPHONE;      (812) 332—9451)332-9451                                                                                        Mrﬁﬁliiﬁﬁ x
                                          ACKNOWLEDGMENT OF SERVICE OF SUMMONS
         A copy 0f the above summons and a copy 0f the complaint attached thereto were received by me at                                                              this

_    day of                 ,
                                2020.



                                                                                      SIGNATURE OF DEFENDANT
PRAECIPE:       I   designate the following   mode 0f service   t0   be used by the Clerk.

X        By certiﬁed 0r registered mail with return receipt t0 above          address.


D        By Sheriff delivering a copy of summons and complaint personally t0         defendant or by leaving a copy 0f the summons
         and complaint      at his   dwelling house 0r usual place 0f abode with some person 0f suitable age and discretion residing
         therein.


D        By                         delivering a copy 0f summons and complaint personally t0 defendant 0r                       by leaving a copy 0f the
         summons and complaint           at his dwelling house 0r usual place 0f abode.


D        By serving his     agent as provided by rule, statute or valid agreement, to-wit:

                                                                           KEN NUNN LAW OFFICE
                                                                           BY:        s/Bradford   J.   Smith
                                                                                      ATTORNEY FOR PLAINTIFF
  Case 3:20-cv-00183-RLY-MPB Document 1-1 Filed 08/12/20 Page 11 of 17 PageID #: 14


CERTIFICATE OF MAILING:          I certify that on the   day 0f          _   2020, I mailed a copy 0f this summons and a copy 0f the
                                                                                                        ,


complaint t0 each 0f the defendant(s) by (registered 0r certiﬁed mail requesting a return receipt signed by the addressee only,
addressed to each of said defendant(s) at the address(es) furnished by plaintiff.

             Dated   this   _ day 0f                   ,
                                                           2020.




                                                                                                        CLERK, DAVIESS CIRCUIT/SUPERIOR COURTS

RETURN OF SERVICE OF                   SUMMONS
                                           BY MAIL: I hereby certify that service 0f summons with return receipt requested was
mailed on the      _
                day of                2020, and that a copy of the return of receipt was received by me on the
                                               ,                                                               day of                         _
_, 2020, Which copy is attached herewith.


                                                                                                        CLERK, DAVIESS CIRCUIT/SUPERIOR COURTS

CERTIFICATE OF CLERK OF SUMMONS NOT ACCEPTED BY MAIL:                            Ihereby certify that on the    day of
    mailed a copy of this summons and a copy of the complaint to the defendant(s) by (registered 0r certiﬁed) mail, and the same
                                                                                                                                            _                    ,
                                                                                                                                                                     2020_
_, I
was returned Without acceptance this     day 0f
to the Sheriff 0f Daviess County, Indiana.
                                               _            2020, andI did deliver said summons and a copy 0f the complaint
                                                                                     ,




             Dated   this   _ day 0f                       ,
                                                               2020.



                                                                                                        CLERK, DAVIESS CIRCUIT/SUPERIOR COURTS

RETURN OF SUMMONS:
           2020.
                                       This   summons came             t0   hand 0n the      _ day of              2020, andI served the same on the    _ day 0f _
       ,


              1.       By mailing a copy 0f the summons and complaint personally t0                                        address

             2.        By deliveﬁng a copy 0f summons and complaint personally t0                                                                  .




             3.        By leaving a copy of the summons and complaint at                                                             the dwelling house 0r usual
                       place 0f abode 0f defendant:                                   Mame                             0f Person) and by mailing by ﬁrst class mail
                       a copy 0f the summons 0n the     day 0f       _         2020 t0              ,
                                                                                                                                          his last known address.
             4.        By serving his agent as provided by rule, statute or valid agreement to-wit:

             5.        Defendant cannot be found in                  my bailwick and summons was not served.
             And I now return this writ this       _ day of                      ,
                                                                                     2020.



                                                                                                        SHERIFF   or   DEPUTY
RETURN ON SERVICE OF SUMMONS:                                   I   hereby certify that      I   have served the within summons:

              1.       By delivery 0n the _ day 0f                 2020 a copy 0f this summons and a copy 0f the complaint t0 each
                       of the Within named defendant(s)                                                                                        .




             2.        By leaving 0n the      _
                                             day 0f                2020 for each 0f the within named defendant(s)
                                                                                     ,


                                              a copy 0f the summons and a copy 0f the complaint at the respective dwelling house 0r
                                                   ,


                       usual place of abode With                            a person 0f suitable age and discretion residing therein
                       whose usual duties 0r activities include prompt communication 0f such information to the person served.
             3.                                                                                   and by mailing a copy 0f the summons
                       Without the complaint to                                          at                                        the last
                       known address 0f defendant(s).

             A11 done in Daviess County, Indiana.

Fees: $
                                                                                                        SHERIFF   or   DEPUTY
    Case 3:20-cv-00183-RLY-MPB Document 1-1 Filed 08/12/20 Page 12 of 17 PageID
                                14C01 -2007-CT-000413                            #:7/17/2020
                                                                             Filed: 15       3:18 PM
                                                                                                                                                                   Clerk
                                                                 Daviess Circuit Court                                                         Daviess County, Indiana


                                   CIRCUIT AND SUPERIOR COURTS FOR THE COUNTY OF DAVIESS
                                                            STATE OF INDIANA
                                                     COURTHOUSE, 200 E. WALNUT STREET
                                                        WASHINGTON, INDLANA 47501
                                                            TELEPHONE: 812 254-8664

PHYLLIS SHARUM,                       Plaintiff

          VS.                                                                        N0.
NELU DANCIU AND
APOLLO EXPRESS, LLC, Defendants

                                                                      SUMMONS
The   State 0f Indiana t0 Defendant:       Nelu Danciu, 1420 Ridge Road, Lawrenceville,        GA 30043
          You have been sued by the person(s) named             "plaintiff" in the court stated above.


        The nature 0f the suit against you is stated in the complaint Which is            attached t0 this document.        It   also states the
demand which the plaintiff has made and wants from you.

          You must answer the    complaint in writing, by you 0r your attorney, Within Twenty (20) days, commencing the day after
you receive       summons, 0r judgment will be entered against you for what the plaintiff has demanded. You have twenty—three
               this
(23) days t0   answer if this summons was received by mail. Such Answer Must Be Made In Court.

         If you have a claim for relief against the plaintiff arising from the same transaction 0r occurrence, xmlﬂmlst pssert                           it   in
Your written answer
                                                                                                                            931R? UEEEFﬂ
                                                                                                                  3&3:
Date:
           7/17/2020                                                       "3.;
                                                                          gN'K‘U'HW                   ﬁg      355'“!
                                                                                                                                               --._¢_-
                                                                                                                                                          a
                                                                                                                                                      91E
                                                                            CEERK, DAVIESS CIRCUIT/SUPEng
                                                                                                                                   QUE                   BE
BRADFORD J. SMITH, #22783—47                                                                                  r        ad
                                                                                                                                                         WE
KEN NUNN LAW OFFICE                                                                                           :3,                                             i:

104 SOUTH FRANKLIN ROAD                                                                                           f}
                                                                                                                                                          1':

                                                                                                                                       "' ‘_
BLOOMINGTON, 1N           47404                                                                                     ﬁr       :I'
                                                                                                                                               ?- E-.."
                                                                                                                       “r”
TELEPHONE:      (812)   332—9451)332-9451
                                                                                                                             lrﬁﬂtﬁﬁ            1'-




                                           ACKNOWLEDGMENT OF SERVICE OF SUMMONS
          A copy 0f the above summons and a copy 0f the complaint attached thereto were received by me at                                                 this

_     day 0f                 ,
                                 2020.



                                                                                     SIGNATURE OF DEFENDANT
PRAECIPE:       I   designate the following    mode of service   t0   be used by the Clerk.

X         By certiﬁed or registered mail with return receipt to above          address.


D         By Sheriff delivering a copy 0f summons and complaint personally t0         defendant 0r by leaving a copy 0f the summons
          and complaint      at his   dwelling house or usual place of abode With some person of suitable age and discretion residing
          therein.


D         By                        delivering a    copy of summons and complaint personally to defendant 0r by leaving a copy 0f the
          summons and complaint           at his   dwelling house 0r usual place 0f abode.

D         By serving his     agent as provided by rule, statute or valid agreement, to—Wit:

                                                                            KEN NUNN LAW OFFICE
                                                                            BY:     s/Bradford   J.   Smith
                                                                                     ATTORNEY FOR PLAINTIFF
  Case 3:20-cv-00183-RLY-MPB Document 1-1 Filed 08/12/20 Page 13 of 17 PageID #: 16


CERTIFICATE OF MAILING:          I certify that on the   day 0f          _   2020, I mailed a copy 0f this summons and a copy 0f the
                                                                                                        ,


complaint t0 each 0f the defendant(s) by (registered 0r certiﬁed mail requesting a return receipt signed by the addressee only,
addressed to each of said defendant(s) at the address(es) furnished by plaintiff.

             Dated   this   _ day 0f                   ,
                                                           2020.




                                                                                                        CLERK, DAVIESS CIRCUIT/SUPERIOR COURTS

RETURN OF SERVICE OF                   SUMMONS
                                           BY MAIL: I hereby certify that service 0f summons with return receipt requested was
mailed on the      _
                day of                2020, and that a copy of the return of receipt was received by me on the
                                               ,                                                               day of                         _
_, 2020, Which copy is attached herewith.


                                                                                                        CLERK, DAVIESS CIRCUIT/SUPERIOR COURTS

CERTIFICATE OF CLERK OF SUMMONS NOT ACCEPTED BY MAIL:                            Ihereby certify that on the    day of
    mailed a copy of this summons and a copy of the complaint to the defendant(s) by (registered 0r certiﬁed) mail, and the same
                                                                                                                                            _                    ,
                                                                                                                                                                     2020_
_, I
was returned Without acceptance this     day 0f
to the Sheriff 0f Daviess County, Indiana.
                                               _            2020, andI did deliver said summons and a copy 0f the complaint
                                                                                     ,




             Dated   this   _ day 0f                       ,
                                                               2020.



                                                                                                        CLERK, DAVIESS CIRCUIT/SUPERIOR COURTS

RETURN OF SUMMONS:
           2020.
                                       This   summons came             t0   hand 0n the      _ day of              2020, andI served the same on the    _ day 0f _
       ,


              1.       By mailing a copy 0f the summons and complaint personally t0                                        address

             2.        By deliveﬁng a copy 0f summons and complaint personally t0                                                                  .




             3.        By leaving a copy of the summons and complaint at                                                             the dwelling house 0r usual
                       place 0f abode 0f defendant:                                   Mame                             0f Person) and by mailing by ﬁrst class mail
                       a copy 0f the summons 0n the     day 0f       _         2020 t0              ,
                                                                                                                                          his last known address.
             4.        By serving his agent as provided by rule, statute or valid agreement to-wit:

             5.        Defendant cannot be found in                  my bailwick and summons was not served.
             And I now return this writ this       _ day of                      ,
                                                                                     2020.



                                                                                                        SHERIFF   or   DEPUTY
RETURN ON SERVICE OF SUMMONS:                                   I   hereby certify that      I   have served the within summons:

              1.       By delivery 0n the _ day 0f                 2020 a copy 0f this summons and a copy 0f the complaint t0 each
                       of the Within named defendant(s)                                                                                        .




             2.        By leaving 0n the      _
                                             day 0f                2020 for each 0f the within named defendant(s)
                                                                                     ,


                                              a copy 0f the summons and a copy 0f the complaint at the respective dwelling house 0r
                                                   ,


                       usual place of abode With                            a person 0f suitable age and discretion residing therein
                       whose usual duties 0r activities include prompt communication 0f such information to the person served.
             3.                                                                                   and by mailing a copy 0f the summons
                       Without the complaint to                                          at                                        the last
                       known address 0f defendant(s).

             A11 done in Daviess County, Indiana.

Fees: $
                                                                                                        SHERIFF   or   DEPUTY
Case 3:20-cv-00183-RLY-MPB Document 1-1 Filed 08/12/20 Page 14 of 17 PageID
                                                                        Filed:#:  17 12:20 PM
                                                                               8/12/2020
                                                                                   Daviess Circuit Court
                                                                                 Daviess County, Indiana



 STATE OF INDIANA                   )        IN THE DAVIESS CIRCUIT COURT
                                    ) SS:
 COUNTY OF DAVIESS                  )        CAUSE NO. 14C01-2007-CT-000413


 PHYLLIS SHARUM                              )
                                             )
                       Plaintiff,            )
                                             )
       v.                                    )
                                             )
 NELU DANCIU AND                             )
 APOLLO EXPRESS, LLC                         )
                                             )
                       Defendants.           )


                            APPEARANCE FORM (CIVIL)
                                      Responding Party

 Case Number:          14C01-2007-CT-000413

 / / Check if Pro Se

 The undersigned attorney and all attorneys listed on this form now appear in this
 case for the following:

 1.     Nelu Danciu
        Apollo Express, LLC
                 Name or names of responding party or parties.

 2.    Applicable attorney information for service as required by Ind. Trial Rule
       5(B)(2) and for case information as required by T.R. 3.1 and 77(B) is as
       follows:

       Paul T. Belch                   Attorney Number: 18533-49
       TRAVELERS STAFF COUNSEL INDIANA E-Mail: pbelch@travelers.com
       P. O. Box 64093                 Phone: 317-818-5111
       St. Paul, MN 55164-0093         FAX:    317-818-5124

 3.    There are other party members: Yes ______         No       X

 4.    If first initiating party filing this case, the Clerk is requested to assign this
       case the following Case Type under Administrative Rule 8(b)(3):____________

 5.    I will accept service by FAX at the above noted number: Yes ___ No X

                                                 1
Case 3:20-cv-00183-RLY-MPB Document 1-1 Filed 08/12/20 Page 15 of 17 PageID #: 18




6.    I will accept service by E-FILE at the above noted email: Yes X No ___

7.    This case involves support issues: Yes ___ No         X

8.    There are related cases: Yes ___ No X

9.    This form has been served on all other parties. Certificate of Service
      attached.

10.   Additional information required by local rule:

                                                Respectfully submitted,

                                                TRAVELERS STAFF COUNSEL INDIANA

                                      By:       /s/ Paul T. Belch
                                                Paul T. Belch, 18533-49



                           CERTIFICATE OF SERVICE

      I hereby certify that the foregoing document was filed electronically using the
Indiana E-Filing System (IEFS) and served upon the following persons via IEFS on
August 12, 2020:

      Bradford J. Smith
      KEN NUNN LAW OFFICE

                                      By:       /s/ Paul T. Belch
                                                Paul T. Belch, 18533-49

TRAVELERS STAFF COUNSEL INDIANA
280 East 96th Street, Suite 325, Indianapolis, IN 46240
Mailing Address: P. O. Box 64093, St. Paul, MN 55164-0093
PH (317) 818-5111
FX (317) 818-5124
pbelch@travelers.com

PTB:gb




                                            2
Case 3:20-cv-00183-RLY-MPB Document 1-1 Filed 08/12/20 Page 16 of 17 PageID
                                                                        Filed:#:  19 12:20 PM
                                                                               8/12/2020
                                                                                  Daviess Circuit Court
                                                                                Daviess County, Indiana




  STATE OF INDIANA                )         IN THE DAVIESS CIRCUIT COURT
                                  ) SS:
  COUNTY OF DAVIESS               )         CAUSE NO. 14C01-2007-CT-000413


  PHYLLIS SHARUM                            )
                                            )
                     Plaintiff,             )
                                            )
        v.                                  )
                                            )
  NELU DANCIU AND                           )
  APOLLO EXPRESS, LLC                       )
                                            )
                     Defendants.            )


             NOTICE OF DEFENDANTS’ REMOVAL OF CAUSE
                        TO FEDERAL COURT

        Defendants, Nelu Danciu and Apollo Express, LLC, by counsel, hereby

  provide notice of the removal of this cause from the Daviess County Circuit Court

  to the United States District Court for the Southern District of Indiana, Evansville

  Division, pursuant to 28 U.S.C. §§ 1441 and 1446. Pursuant to 28 U.S.C. §

  1446(d), the Daviess County Circuit Court is deprived of jurisdiction and shall

  undertake no further proceedings with respect to this cause.



                                                Respectfully submitted,

                                                TRAVELERS STAFF COUNSEL INDIANA

                                          By:   /s/ Paul T. Belch
                                                Paul T. Belch, 18533-49



                                            1
Case 3:20-cv-00183-RLY-MPB Document 1-1 Filed 08/12/20 Page 17 of 17 PageID #: 20




                            CERTIFICATE OF SERVICE

        I hereby certify that the foregoing document was filed electronically using
  the Indiana E-Filing System (IEFS) and served upon the following persons via IEFS
  on August 12, 2020:

        Bradford J. Smith
        KEN NUNN LAW OFFICE

                                       By:   /s/ Paul T. Belch
                                             Paul T. Belch, 18533-49

  TRAVELERS STAFF COUNSEL INDIANA
  280 East 96th Street, Suite 325, Indianapolis, IN 46240
  Mailing Address: P. O. Box 64093, St. Paul, MN 55164-0093
  PH (317) 818-5111
  FX (317) 818-5124
  pbelch@travelers.com

  PTB:gb




                                         2
